Case 0:20-cv-60416-RS Document 1-50 Entered on FLSD Docket 02/26/2020 Page 1 of 3




                  EXHIBIT 48
    Case 0:20-cv-60416-RS Document 1-50 Entered on FLSD Docket 02/26/2020 Page 2 of 3


                                                                                                                                   DATASHEET




Barracuda
Essentials for Email Security
Comprehensive security and data protection for email

In today’s complex cyber-threat environment, you need an email security and
compliance solution that delivers comprehensive security against sophisticated
attacks while also being easy to deploy, configure, and manage. Barracuda
Essentials for Email Security provides complete, cloud-based protection against
advanced targeted attacks, helps ensure email continuity, scans outgoing email
to prevent data loss, and creates unalterable email archives—all without the need
to install any additional hardware or software.



Comprehensive                                                     Archiving for compliance                     Ensuring business continuity
email threat protection
                                                                  Barracuda Cloud Email Archiving              Barracuda Email Continuity ensures
Barracuda Email Security Service                                  Service integrates with Exchange and         that email can still be delivered during
protects against phishing, malware,                               other cloud-based email services like G      email outages or loss of connectivity.
ransomware, and other sophisticated,                              Suite to create a cloud-based, indexed       Email operations continue by failing over
email-borne threats. Its multi-layered,                           archive. It allows granular retention        to a cloud-based email service in the
cloud-hosted scanning engines include                             policies, extensive search, role-based       event primary email services become
Barracuda Advanced Threat Protection,                             auditing/permissions, legal hold, and        unavailable.
which combines behavioral, heuristic,                             export. It makes it easy to comply with
and sandboxing technologies.                                      e-discovery requests and regulatory or
                                                                  policy retention requirements.
This lets it protect your infrastructure
against zero-hour, targeted attacks                               Litigation hold ensures that email cannot
and ransomware variants like Locky                                be altered or deleted until the litigation
and CryptoLocker. It automatically                                hold expires or is removed. Native and
scans email attachments in real time;                             mobile apps provide intuitive interfaces
suspicious attachments are detonated                              that simplify search to ensure messages
in a sandbox environment to observe                               are found easily, even when email
behavior. Link protection redirects                               services are unavailable. An Outlook
suspicious and typosquatted URLs                                  Add-in lets users transparently search
to protect email recipients against                               across both mailboxes and archives,
inadvertent malware downloads.                                    enabling greater productivity.




Barracuda Networks • DATASHEET • Barracuda Essentials for Email Security                                                       EMAIL PROTECTION
    Case 0:20-cv-60416-RS Document 1-50 Entered on FLSD Docket 02/26/2020 Page 3 of 3

Key Features

Email Security                                                        Archiving                                                             Web-Based Management

• Cloud-based protection against:                                     • Archive directly from Exchange and cloud-based                      •   Managed via Barracuda Cloud Control
   -- Spam                                                              email services like G Suite to cloud-based archive                  •   Convenient configuration and management
   -- Email-borne viruses (inbound and outbound)                      • PST management for legacy email                                     •   Web-based management portal
   -- Email-based malware                                             • Granular retention policies                                         •   LDAP and multi-factor authentication
   -- Phishing emails                                                 • Native and mobile apps for easy access                              •   Centrally manage security policies
   -- Undelivered emails                                              • Full text search with multiple operators                            •   Access reports from any location
   -- Unsecured emails                                                • Legal hold                                                          •   Mobile applications
   -- Denial-of-Service attacks                                                                                                             •   Mixed-mode for managing existing
• Advanced Threat Protection using full-                              PST Management                                                            Barracuda products
  system emulation sandbox                                            • Locates PST files wherever they exist
• Agentless email encryption                                                                                                                Secure Cloud Data Centers
                                                                      • Determines ownership intelligently
• Link and URL protection against typosquatting                         based on content                                                    •   AES 256-bit encryption at rest and in transit
• Integrated end-user training and exercises                          • Discovers all PST files regardless                                  •   Public key cryptography (RSA 1024)
  to help identify advanced threats                                     of location and state                                               •   Isolated customer metadata databases
                                                                      • Zero footprint client minimizes impact on end users                 •   Redundant storage (geographic or within colo)
Continuity
                                                                      • Parallel processing avoids throttling                               •   Data stored in-country (based on colo)
• Failover to cloud-based email service                                 and improves performance                                            •   Tier 3 & 4 data centers
  to continue operations                                              • Minimizes network impact by                                         •   SSAE 16 or SOC audited data centers
• Provides email continuity for up to 96 hours                          migration directly to archive
• Emergency mailbox allows users to send,                             • Selective processing migrates
  receive, read, and respond to email                                   only data that is needed




                                       EMAIL SECURITY                                                                   ADVANCED EMAIL SECURITY AND COMPLIANCE
                                     Email Security Service                                                                               Email Security Service
                                      Data Loss Prevention                                                                                 Data Loss Prevention
                                            Encryption                                                                                            Encryption
                                  Advanced Threat Protection                                                                           Advanced Threat Protection
                                                                                                                                         Cloud Archiving Service
                                                                                                                                            PST Management*

*90 day version only.




DATASHEET • US 2.0 • Copyright 2019 Barracuda Networks, Inc. • 3175 S. Winchester Blvd., Campbell, CA 95008 • 408-342-5400/888-268-4772 (US & Canada) • barracuda.com
Barracuda Networks and the Barracuda Networks logo are registered trademarks of Barracuda Networks, Inc. in the United States. All other names are the property of their respective owners.
